Title: From Thomas Jefferson to John Barnes, 17 September 1797
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello Sep. 17. 97.
                    
                    I wrote you on the 2d. inst. The present is merely to advise you that counting on your recieving a quarter’s salary for me on the 1st. of the ensuing month, I have this day drawn on you in favor of Joseph Roberts Junr. for 446.D. 76c. payable Oct. 3. and that my buildings here will occasion me to draw on you for nearly the whole of the balance of salary almost immediately. I learn from Mr. Randolph that you continue in Philadelphia notwithstanding the prevalence of the fever there. I sincerely wish you may escape it, being with esteem Dr. Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                